DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/28/2021 and 08/30/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 15 is drawn to “computer readable storage media”. However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the full scope of the claimed computer readable storage media covers both transitory and non-transitory media. Transitory media includes signals, carrier waves, etc. on which executable code was recorded and from which computers acquired such code. Transitory media do not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory. Dependent claims 16-20 do not remedy the rejection. The examiner suggests clarifying the claim(s) to exclude such non-statutory signal embodiments, such as (but not limited to) by adding the modifier "non-transitory" to the claimed medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by El-Khamy et al. (hereafter referred to as “El-Khamy”, US 2019/0057507). 

Regarding claim 1, El-Khamy discloses a method of operating an image segmentation system (Fig. 1A), the method comprising: 
collecting at least one image of a scene, wherein the scene comprises a plurality of distinct objects (Fig. 1A and pg. [0050] “an input image 20 (e.g., a bitmap image of a scene containing one or more objects, such as a photograph of a street)”); 
generating a plurality of segmentation predictions for the scene, wherein each segmentation prediction of the plurality of segmentation predictions includes one or more object regions each representing a region predicted to correspond to a single object (Fig. 1A and pg. [0056] “segmentation mask prediction network 400 … at 2400, generates predicts a segmentation mask for each object class at each of the resolutions of the feature maps 210, 230, and 250”); and 
outputting a final segmentation prediction comprising at least one identified object region (Fig. 1A, 902 “Final instance masks and confidence scores”), wherein the at least one identified object region is chosen based on a confidence associated with the at least one identified object region and a confidence threshold (Figs. 1A&1B, pg. [0078]-[0079] “thresholds the detection confidence with a detection confidence threshold value to produce the final segmentation map and visualize its results”).

Regarding claim 2, El-Khamy discloses the method of claim 1, wherein outputting the final segmentation prediction comprises: 
identifying the confidence threshold, wherein the confidence threshold corresponds to a minimum percentage; and identifying regions in which the minimum percentage of segmentation predictions from the plurality of segmentation predictions include at least a portion of an object region (pg. [0079] “…typically over-detect, and therefore … only those detected instances that satisfy ( e.g., exceed) a threshold C ( e.g., in terms of confidence score, such as a threshold of 0.7) will be returned as the output final instance masks and their respective confidence scores 902”).

Regarding claim 3, El-Khamy discloses the method of claim 1, wherein the confidence associated with the at least one identified object region is greater than the confidence threshold (pg. [0079], see analysis of claim 2).

Regarding claim 4, El-Khamy discloses the method of claim 1, further comprising, for an additional identified object region, determining that a confidence associated with the additional identified object region does not exceed the confidence threshold (pg. [0079], see analysis of claim 2).

Claims 8-11 and 15-18 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1-4 and 1-4 above, respectively. El-Khamy’s system is computer-based (pg. [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy (US 2019/0057507), and in view of Puchkarev et al. (hereafter referred to as ‘Puchkarev’, US 2020/0034984).  

Regarding claim 5, El-Khamy discloses the method of claim 1, but fails to further disclose wherein the image segmentation system comprises: a computer-imaging system comprising one or more cameras; and a robotic device comprising at least one picking element.
Puchkarev discloses a computer-imaging system comprising one or more cameras (pg. [0029]); and a robotic device comprising at least one picking element (Fig. 2, pg. [0038] “physically interact with the environment 106 based on the estimated position 128 of the object of interest …(e.g., by picking it up) using a robotic actuator ( e.g., a mechanical gripping device) based on the estimated position 128 of the object of interest”).
The method disclosed by El-Khamy is clearly a generic method that can be used in any application where object detection is required. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Puchkarev with that of El-Khamy to yield the invention as described in claim 5. The motivation for doing so could be to improve accuracy in detecting object even when the object is relatively small (El-Khamy, pg. [0003]).  

Regarding claim 6, El-Khamy in view of Puchkarev discloses the method of claim 5, further comprising, based on the final segmentation prediction, directing the robotic device to attempt to pick up an object of the plurality of distinct objects using the at least one picking element (Puchkarev, Fig. 2, pg. [0038], see analysis of claim 5).

Regarding claim 7, El-Khamy in view of Puchkarev discloses the method of claim 6, further comprising, determining that the robotic device successfully picked up the object using the picking element (Puchkarev, Fig. 2, pg. [0038], “evaluate the success of the attempted interaction ( e.g., by determining whether the agent successfully picked up the object of interest)”).

Claims 12-14, 19 and 20 have been analyzed and are rejected for the reasons outlined regarding claims 5-7, 6 and 7, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666